Case: 3:18-cv-00023-GFVT-MAS Doc #: 151 Filed: 02/09/21 Page: 1 of 2 - Page ID#:
                                   4368



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        FRANKFORT

                                                )
 KELSEY LOVE,                                   )
                                                )
            Plaintiff,                          )          Civil No. 3:18-cv-00023-GFVT
                                                )
 V.                                             )
                                                )
 FRANKLIN COUNTY, KENTUCKY,
                                                )                     ORDER
 et al.,
                                                )
                                                )
            Defendant.
                                                )
                                                )
 V.
                                                )
 SOUTHERN HEALTH PARTNERS,
 INC.,

            Third-Party Defendant.

                                         *** *** *** ***


           This matter is before the Court on the Court’s own motion. On February 4, 2021, Parties

filed a Joint Motion to Dismiss. [R. 150.] In that Motion, Parties state that “[t]his dismissal shall

have no impact on any claims that Franklin County has made against Third-Party Southern

Health Partners, Inc.” Id. at 2. However, because the Court has granted summary judgment in

favor of Southern [R. 142] and denied Franklin County’s Motion to Vacate [R. 148], there are no

pending claims remaining against Southern. To allow Parties to clarify the status of settlement,

the Court ORDERS as follows:

      1.   This matter is SET for a telephonic status conference on Tuesday, February 16, 2021,

           at the hour of 10:00 a.m., with Judge Van Tatenhove sitting in Lexington, Kentucky.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 151 Filed: 02/09/21 Page: 2 of 2 - Page ID#:
                                   4369



   2. To join the teleconference, the parties are DIRECTED to call AT&T Teleconferencing

      at 1-877-336-1280 and enter Access Code 2086161 (followed by #), and, when

      requested, enter the Security Code 09170 (followed by #).



      This the 8th day of February, 2021.




                                             2
